UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4478



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUENTIN VIRGIL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:03-cr-00024-WLO)


Submitted:   November 17, 2006         Decided:     December 13, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a hearing at which Quentin Virgil Williams

admitted to violating conditions of his supervised release, the

district court revoked his supervised release and sentenced him to

twenty-four months in prison. Williams appealed. His attorney has

filed a brief pursuant to Anders v. California, 366 U.S. 738

(1967), asserting his opinion that there are no meritorious grounds

for appeal but raising the issue of whether the district court

erred in imposing a twenty-four month sentence. The Government did

not file a reply brief, and although advised of his right to do so,

Williams did not file a pro se supplemental brief.                     Finding no

reversible error, we affirm.

              We recently held in United States v. Crudup, 461 F.3d 433

(4th   Cir.    2006),     that   we   review     sentences   imposed      upon   the

revocation of supervised release to determine whether the sentence

is “plainly unreasonable.”            In this case, Williams’s sentence was

not above the statutory maximum of two years of imprisonment, the

court considered the Chapter 7 advisory policy statement range, and

the court stated a proper basis for sentencing Williams to twenty-

four   months    of     imprisonment.      See    Crudup,    461   F.3d    at    437.

Specifically      the    court   noted     Williams’s    poor      adjustment     to

supervised release and his repeated violations. Because Williams’s

sentence was neither procedurally nor substantively unreasonable,

we find that his sentence is not plainly unreasonable.


                                        - 2 -
            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.            We

therefore   affirm.     This   court   requires   that   counsel   inform

Williams, in writing, of the right to petition the Supreme Court of

the United States for further review.     If Williams requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that a

copy thereof was served on Williams.          We dispense with oral

argument because the facts and legal contentions are adequately set

forth in the materials before the court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                 - 3 -